Citation Nr: 0922544	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to September 1968.  Service in Vietnam is 
indicated by the evidence of record. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 2009 the Veteran presented sworn testimony during a 
Travel Board hearing at the RO which was chaired by the 
undersigned Chief Veterans Law Judge.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in December 2004.  These letters 
appear to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 27, 2006.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran has described 
exposure to rocket and mortar fire while serving in Vietnam, 
specifically in Chu Lai during the Tet Offensive.  See the 
May 2009 hearing transcript, pages 5-6.  The Board finds the 
Veteran's testimony as to service in Chu Lai during the Tet 
Offensive to be credible.  Though his military occupational 
specialty (MOS) was bridge specialist and he was not awarded 
any decoration or medal to indicate service in combat, he 
does not, in fact, allege that he was engaged in direct 
combat operations.  Instead, he asserts that his base was 
fired upon during the Tet Offensive while performing guard 
duty at a bridge.  

It is well-documented that the Tet Offensive was a country-
wide group of attacks on American military bases occurring 
throughout South Vietnam during the early part of 1968.  
Although there is no official corroboration that the Veteran 
was in the immediate vicinity of those injured or the 
attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is 
no doubt that the Veteran was part of a unit which was 
subjected to small arms fire and mortar rounds.  Accordingly, 
the Veteran's stressor of exposure to incoming rocket and 
mortar fire during the Tet Offensive is deemed to be 
corroborated, and element (2) is therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the Veteran's current PTSD by psychologist C.A.D. 
in June 2005.  Element (3) of 38 C.F.R. § 3.304(f), and 
therefore all elements, have been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

Service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


